Citation Nr: 0104210	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  94-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1963 to November 
1966 and from March 1983 to April 1986.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a June 1993 rating decision of the 
Atlanta, Georgia Regional Office (hereinafter "the RO") 
which denied the veteran's claim for entitlement to a 
permanent and total disability evaluation for pension 
purposes.  In March 1996, the Board remanded this appeal to 
the RO to obtain records from the Social Security 
Administration, to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records, to 
afford the veteran a VA examination, to prepare an 
administrative decision concerning whether the veteran's 
cervical spine injury was the result of willful misconduct, 
and to readjudicate the veteran's claim to include assigning 
a percentage evaluation for all disabilities found.  In 
February 2000, the Board again remanded this appeal to the RO 
for additional development to include affording the veteran a 
VA examination and to provide him with notification of the 
consequences of his failure to report for a scheduled 
examination without good cause under the provisions of 38 
C.F.R. § 3.655.  The veteran has been represented throughout 
this appeal by the Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for entitlement to a 
permanent and total disability evaluation for pension 
purposes and has made no showing of good cause.  




CONCLUSION OF LAW

The veteran's failure to report for a VA examination requires 
that his claim for entitlement to a permanent and total 
disability evaluation for pension purposes be denied.  38 
U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 3.655(a), (b) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In April 1975, the veteran filed an original claim for 
service connection for a back injury.  The veteran was 
notified in May 1975 that service connection for such 
disorder was denied.  

In August 1992, the veteran filed a claim for entitlement to 
a permanent and total disability evaluation for pension 
purposes.  In a June 1993 rating decision, the RO denied the 
veteran's claim.  

In March 1996, the Board remanded the veteran's appeal to the 
RO for additional development of the record, to include 
affording the veteran a VA examination.  Pursuant to the 
March 1996 remand instructions, the veteran was scheduled for 
an examination for VA purposes in September 1998.  The notice 
afforded the veteran indicated that if he failed to report 
for the examination, the VA would consider his claim without 
the benefit of the evidence from the examination which might 
be material to the outcome of his claim.  There is a notation 
in the record that the veteran failed to report for the 
examination.  

In February 2000, the Board again remanded the veteran's 
appeal to the RO.  The Board noted that although the veteran 
was informed that the VA would consider his claim without the 
benefit of the evidence from the examination, the provisions 
of 38 C.F.R. § 3.655, actually required that the veteran's 
claim be denied.  Therefore, as the notice provided the 
veteran was incomplete, the Board concluded that the veteran 
should be scheduled for another VA examination and that he be 
specifically notified of the consequences of his failure to 
report for such scheduled examination without good cause, 
i.e., that under the provisions of 38 C.F.R. § 3.655, his 
claim would be denied.  See Connolly v. Derwinski, 1 Vet.App. 
566 (1991).  

In February 2000, the RO notified the veteran that failure to 
report for a VA scheduled examination without good cause 
could result in adverse action with regard to his claim to 
include denial thereof.  In June 2000, the veteran was 
notified that he was scheduled for an examination for VA 
purposes.  There is a notation in the record that the veteran 
again failed to report for the scheduled examination.  

The Board notes that in this matter, the RO scheduled the 
veteran for VA examinations, as detailed above, and he failed 
to report for each examination.  While the VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (aff'd on reconsideration, 1 Vet. App. 
406 (1991)).  In this case, the Board finds that based on the 
failed attempt to provide the veteran a necessary VA 
examination, the VA has done everything reasonably possible 
to assist him.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development in this case and further expending of 
the VA's resources is not warranted.

The Board observes that where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, action shall be taken depending on the type of 
claim pending.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. 
§ 3.655(a) (2000).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  38 C.F.R. § 3.655(a) (1999).  

As noted above, the veteran's "original compensation claim" 
was the claim filed in April 1975 for service connection for 
a back disorder.  The veteran's claim for a entitlement to a 
permanent and total disability evaluation for pension 
purposes, therefore, must be considered as "any other 
original claim".  The veteran has clearly failed to 
cooperate with the RO's attempt to afford him a necessary 
examination.  See Wood.  Additionally, the veteran has not 
presented any evidence of good cause for failing to report 
for the examination for VA purposes scheduled in June 2000.  
The Board's February 2000 remand, as well as the RO's 
February 2000 letter, provided the veteran with the 
notification provisions of 38 C.F.R. § 3.655 (2000).  
Accordingly, the Board concludes that based on the veteran's 
failure to report for the examination scheduled in 
conjunction with his claim for entitlement to a permanent and 
total disability evaluation for pension purposes, his claim 
must be denied.  In this case, the facts are not in dispute, 
and application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet.App. 426, 429-30 (1994).  


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

